Citation Nr: 1535448	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for PTSD had not been received.

In this regard, the Board observes that the Veteran's claim for service connection for PTSD was previously denied in a final February 2009 rating decision.  The United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. See Clemons, supra, at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder as the record reflects additional diagnoses of adjustment disorder and depression.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a February 2009 rating decision, the RO denied the Veteran's claim for service connection for PTSD; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year, no new and material evidence was received within one year, and no relevant service department records have subsequently been received or associated with the record.

3.  Additional evidence received since the RO's February 2009 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's February 2009 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for PTSD was previously denied in a February 2009 rating decision.  At such time, the RO considered the Veteran's service treatment and personnel records as well as post-service VA treatment records dated from October 2006 to February 2009.  Upon a review of such evidence, the RO determined that there was no diagnosis of PTSD shown in service, no evidence of an in-service stressor event that may have caused PTSD, and no evidence that the Veteran engaged in actual combat with the enemy.  Furthermore, the RO noted that the Veteran's post-service VA treatment records showed a diagnosis for PTSD in December 2006 by history only.  Therefore, the RO determined that, in the absence of a diagnosis of PTSD in service, evidence of combat with the enemy, and a current diagnosis of PTSD, service connection for such disorder was denied.

In February 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD was received until May 2010, when VA received his application to reopen such claim.  Therefore, the February 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the February 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Furthermore, no relevant service department records have been received or associated with the record since the February 2009 rating decision.  In this regard, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Board acknowledges that, subsequent to the February 2009  rating decision, the Veteran submitted a unit roster from December 1997; however, such does not address his claimed service in Bosnia.  Furthermore, the identity of the Veteran's unit was previously of record in the form of his service treatment and personnel records at the time of the February 2009 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.

Here, the evidence received since the time of the RO's February 2009 rating decision includes additional VA treatment records showing a diagnosis of PTSD; a September 2010 statement from the Veteran describing his in-service stressor surrounding his service in Bosnia, to include receiving hostile fire; a July 2010 statement from the Veteran's wife regarding the Veteran's behavior over the prior few years; and an April 2013 VA physician's letter reporting that he was treating the Veteran for PTSD from his service in Bosnia.  

As indicated previously, the Veteran's claim for service connection for PTSD was denied in the February 2009 rating decision, in part, based on the fact that there was no evidence of an in-service stressor event that may have caused PTSD and he had no current diagnosis of PTSD.  The newly received evidence includes a statement regarding the Veteran's alleged in-service stressor, which is presumed credible for the purposes of reopening the claim pursuant to Justus, supra; a diagnosis of PTSD; and a physician statement linking such diagnosis to the Veteran's in-service stressor.  Therefore, as such evidence is not cumulative or redundant of the evidence of record at the time of the February 2009 rating decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received.  Consequently, the claim of entitlement to service connection is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the February 2009 rating decision, the AOJ noted that it did not have any statement from the Veteran regarding in-service stressors.  The AOJ also indicated that the Veteran's Department of Defense Form 214 (DD 214) and service personnel records (SPRs) lacked any reference to a military award, citation, or medal that would suggest the Veteran had engaged in actual combat.  

In statements submitted after the February 2009 rating decision, the Veteran contends that he manifests PTSD as a result of stressors which occurred during a period of service in Bosnia.  In an April 2011 statement of the case, the AOJ essentially concluded that, based upon review of the SPRs, the Veteran had no service in Bosnia.  For example, the Veteran's DD 214 reflects no foreign service and his SPRs reflect no assignments in Bosnia.  Notably, however, the SPRs are virtually silent for the Veteran's actual units of assignment after basic training.

The Veteran has provided somewhat vague details regarding his date(s) of Bosnia service.  According to various statements of record, he served in Bosnia as a helicopter mechanic with the "Delta Company 1-229th ATKHB (ABN)."  He reports going to Bosnia approximately a month after completing his basic training and advanced individual training (15-week UH-64 helicopter repair course).  Notably, the Veteran's service treatment records (STRs) include a February 1997 reference to the Veteran being deployed.  A June 1997 STR notes the Veteran's unit of assignment as "Dco. 1/229" and, on the top of the page, contains a handwritten notation of "Tuzla West, Bosnia."  The "alert roster" for the Delta Company 1-229th ATKHB (ABN) dated December 1997, submitted by the Veteran along with his September 2010 stressor statement, shows he was assigned to the unit at that time.  The Veteran's SPRs dated December 1998 also show the Veteran was assigned to Delta Company, 1st Battalion, 229th Aviation Regiment (Attack).  This information, at the very least, warrants additional development to determine whether the Veteran served in Bosnia as claimed.

As such, the Board finds that additional AOJ actions are warranted to verify the Veteran's claimed exposure to hostile enemy or terrorist activity while serving in Bosnia.  Based on the Veteran's STRs which indicate he received medical treatment in the U.S. in October 1997, the AOJ is instructed to verify whether the Veteran served in Bosnia from approximately February 1997 to October 1997, unless the Veteran provides more specific dates for Bosnia service.  In this regard, the AOJ should contact the Veteran and request him to identify the specific dates of his Bosnia service and to submit any documentary evidence concerning his service in Bosnia, including copies of any temporary duty orders, travel orders, etc.  He should also be requested to submit any historical documentation concerning hostile military or terrorist activity in Bosnia during his claimed period of in-country service.  The AOJ should also advise the Veteran that alternative forms of evidence can be developed to substantiate his reported in-service stressor, including, but not limited to "buddy certificates" and letters.

Thereafter, the AOJ should conduct all necessary development to verify whether the Veteran served in Bosnia for the approximate time period from February 1997 to October 1997.  In so doing, the AOJ's attention is directed towards a February 1997 STR reflecting a comment of "deploy" and a June 1997 STR noting "Tuzla West, Bosnia."

The Board also finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran's VA treatment records reflect that he was released from prison in approximately 2006 and had been receiving treatment in prison for anger management.  Therefore, as the Veteran's prison records may bear on the current issue, such should be obtained, as well as any updated VA treatment records from the West Los Angeles, California, VA facility dated from August 2010 to the present.  

Furthermore, the Veteran's VA treatment records reflect his report that he had applied for Social Security Administration (SSA) disability benefits.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.

Finally, after conducting the foregoing development, the AOJ should review the record, to specifically include any documentation regarding the Veteran's claimed service in Bosnia, and conduct any additionally indicated development, to include affording him any VA examinations deemed necessary for the adjudication of his claim for service connection for an acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to clarify his dates of Bosnia service, to the extent possible.  He should also be requested to submit any documentary evidence concerning his service in Bosnia, including copies of any temporary duty orders, travel orders, etc.  He should also be requested to submit any historical documentation concerning hostile military or terrorist activity in Bosnia during his claimed period of in-country service.  The AOJ should also advise the Veteran that alternative forms of evidence can be developed to substantiate his reported in-service stressor, including, but not limited to "buddy certificates" and letters.

2.  The AOJ should conduct all necessary development to verify whether the Veteran served in Bosnia for the approximate time period from February 1997 to October 1997, unless the Veteran provides more specific dates of deployment.  In so doing, the AOJ's attention is directed towards a February 1997 STR reflecting a comment of "deploy" and a June 1997 STR noting "Tuzla West, Bosnia."  The AOJ should specifically request unit records for the "Delta Company 1-229th ATKHB (ABN)" for the time period from February 1997 to October 1997, unless the Veteran provides more specific dates of Bosnia service.

3.  Thereafter, the AOJ should determine if the Veteran had actual service in Bosnia as claimed and conduct any additional research which may corroborate any hostile military or terrorist activity in Bosnia during this time frame.

4.  The Veteran should be requested to submit, or provide an authorization form authorizing VA to obtain, records from his prison.  After obtaining any necessary authorization from the Veteran, all outstanding records from his prison as well as updated VA treatment records from the West Los Angeles facility dated from August 2010 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


5.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

6.  After conducting the foregoing development, the AOJ should review the record, to specifically include any documentation regarding the Veteran's claimed service in Bosnia, and conduct any additionally indicated development, to include affording him any VA examinations deemed necessary for the adjudication of his claim for service connection for an acquired psychiatric disorder.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including the stressor determination, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


